Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 20, 2022

The Court of Appeals hereby passes the following order:

A22A1619. ANTHONY GAGLIANI v. THE STATE.

      Anthony Matthew Gagliani was convicted of several offenses in September
2021. Gagliani filed an application for discretionary appeal in the Supreme Court,
which transferred the case here. See Case No. S22D0173 (Oct. 14, 2021). On
November 19, 2021, this Court granted the application under OCGA § 5-6-35 (j)
because the judgment of conviction was subject to direct appeal. See Case No.
A22D0124 (Nov. 19, 2021). This Court’s order directed Gagliani to file a notice of
appeal within ten days of the order. Gagliani filed his notice of appeal on January 19,
2022. We lack jurisdiction.
      OCGA § 5-6-35 (g) imposes an obligation on an appellant to file a notice of
appeal within ten days of the granting of a discretionary appeal. The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon this Court, and the burden is upon the appellant to file a timely notice of appeal.
Moncrief v. Tara Apts., Ltd., 162 Ga. App. 695, 695 (293 SE2d 352) (1982).
      Gagliani filed his notice of appeal 61 days after the order granting his
application for discretionary appeal was issued. His failure to timely file a notice of
appeal deprives us of jurisdiction over his appeal. See Barnes v. Justis, 223 Ga. App.
671, 672 (478 SE2d 402) (1996) (dismissing a discretionary appeal for failure to file
a timely notice of appeal as required by OCGA § 5-6-35 (g)). Accordingly, this
appeal is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     07/20/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.